’ *-:*-Rame of Defendant 5 ;

Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 1 of 48

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

S hewn St ynms’ TPYO37
Full Name of Plaintiff Inmate Number ;
i : Civil No.
¥, : (to be filled in by the Clerk’s Office)

Secretary of Dhe 1).0,C. , John Vetzel : (3) Demand for Jury Trial
Name of Defendant 1 : (__) No Jury Trial Demand

Svperintendend, Mark Garman
Name of Defendant 2

Securtiy Captain, R. vance.

Name of Defendant 3 : FILED
Sq Roberts _ SCRANTON |

 

Name of Defendant 4 : AUG 10-2020

 

 

Uni Maonaeer, S& Pasguele
— v Qhe i
_ Print the names of all defendants. Ifthe names ofall :
", defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

1 NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.

xX civil Rights Action under 42 U.S.C, § 1983 (state, county, or municipal defendants)

Civil Rights Action under Bivens v, Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6

 
ase 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 2 of 48
Defendants con Arnved

 

 

b Depry Lperintenden? of Connell zed services, Morris, L. Hovkr
7 Sgt. Drexler

 

 

Feed of Achividves, TFohn Doe

 

P AHI hg Safety Manager h. Breese
iichief Grievance of Ricen, Ker Noare

 

i Un kno Nuke ok An Khoun CorrecA’ahe) Obfrcers

 

id Mejor ot Cit Menage rmenh {Major KM Naldeman .

 

13 Unkboten Employees of the Rerreev ot Heald Care Scrwe s

 

 

iY CHCA | Richard Eilers
[SDR Dencha

 

[6 Un khown secerthy LK

 

[7 Tee Untheara. Sheu kedetn DP icers

 

If (Grtevante Coordiheson MA Paw |

 

IF LAR. Pa das

 

20 Unthown: Medrcul Sher fk Member-ok Rockyete

 

ALLE DS, Tabb Rickle

 

2A) PA, Ethan Ernst

 

a3 Ned roi/ pH frectar, Dr. P reston

 

24 Unknoun Mey lioom Employee

 

a6 Me ifroom Supervisor, S, kaone

 

26 \iCorreck tonal off fcor Cummings

 

db? CO VICEN Ma] okhicer Po) locéA

 

A$ Correcsioa/ O#Ricer™ Showers

 

a4 Ld. Ruther: tord

 

30 Timothy Mier

 

 

Py eh,

af Cs byerke.
| Unde em Color of Sdeote lev’

al

 

 

 

Zh diui'dea thy cnd in thelr OFR feces! cypa city)

 

 

 

Pat
IL.

Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 3 of 48

ADDRESSES AND INFORMATION
A. PLAINTIFF

Simms Si Sharan ™

 

 

 

 

Name (Last, First, MD)
TP4O37
Inmate Number
S.c.2. Rockyiew
Place of Confinement
BoX A
Address

BetleRontc, PA. 1GFA3.

City, County, State, Zip Code

Indicate whether you are a prisoner or other confined person as follows:
_____ Pretrial detainee | .
_.._ Civilly committed detainee

____- Immigration detainee

>”. Convicted and sentenced state prisoner

______ Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:.

veTee!, Jo hn
Name (Last, First)

Secretory of dhe PD. 0.C.
Current Job Title

1Gdo Tech hola Pork str)
Current Work Address
Mechanresbory PA. | Po So
City, County, State, Zip Code

Page 2 of G
Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 4 of 48

Defendant 2:
Garman, Mark
Name (Last, First}
Superiniendm? af S.C; Z. Rockyrew
Current Job Title
Bol #4
Current Work Address
BellePonte, PA. 16923

City, County, State, Zip Code

Defendant 3:
Vance, K€,
Name (Last, First)
Security CyPhath at SCL Rockviel’
Current Job Title
Rot #
Current Work Address

Bele Ponte, PA. EFAS

City, County, State, Zip Code

Defendant 4;

Robert, 2
Name (Last, First)

Sof at $EZ Rockytew, CB- unit
Current Job Title

Boi A_
Current Work Address

BellePonte, PA. IG FAS

City, County, State, Zip Code

Defendant 5:
Pas guvale, Ss
Name Cast, First)
Unit Menage ah SCZ. Rocker, €~thi't
Current Job Title
Boy A
Current Work Address

RellePonte, PA. L6 ex

City, County, State, Zip Code
Page 3 of 6

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 5 of 48
f 4 ] ho j cays - indy yo
Park 5, Defendants Condihved.

 

 

Dek evid one &

 

Houser Morns L.
é

 

Deputy Superintendent od Cenwalrecd Services at SoZ Rockview

Roh A

 

Belle Ponte, PA. 16F23

 

Defordauk 7

 

Drex ler, ¢

 

dgf. eh SEZ Rockvuiew

 

Roy A

 

 

Belle Fonte, PA. 16 $23

 

Doe, Tohn

 

Nead af ActturayesS of ScZz Rock view

 

Boy A

 

Bellefonte, PA. lé £23

 

Defendant

 

 

5?
breese Pp

 

Acting Scbedy omager gt SCZ Rockview

boy A

 

Bellefonte, PA. 16 $23

 

De Rendunk lo |

 

/Yipo rey Ker

 

Chet Grrevone officer of the Pio. C.

 

12a Fee hralegys Pork wey

 

 

Mechanlesburs, PA, | ?o he

 

 

 

 

PS |

 

 
7 Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 6 of 48
| Part Be DekendantS Condfnvued.

 

Detendant ||

 

OY Known

 

CorrecAtmnea! of Rice ak Rockureu _

 

hoy A

 

| Belle. Ronde, pA. 6623.

 

Deken dand }a.

 

UHaldemen, Al.

 

Major ak Unit manasemenP at sez Rockvi ew

 

 

Beil efon7e, PA 1b F283

 

Defendent | 3

 

Un Khon

 

Empoyee ak the. Bureau of Hee lth core. oeruce $ gt the Dot

 

la Tec hrobay Parka y

 

Me chenics bury. PA lof

 

De fendevit LG

 

 

Eilers, Richard
CHCA ot SE7. Rockview

 

Box. A

 

Belle forte, PA. LE £3

 

Pekendunk LS

 

 

 

Diremeha, ?
Doctor at SCZ Rockview
Rox A |

 

 

belle fonde, PA. 16%22

 

 

 

 

 

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 7 of 48
Park B. Condined Pekendan’s

 

Defend gyn lb

 

Uhin avi

 

Secert ty ud, gh SEZ Rockview

 

Bol A

 

Bellefonte, PA. 16F23

 

Defendant 17

 

Lathan

 

Shakedovh Correctiong/ of Ai'cers at Rackureyy

 

Roi A

 

 

Belle Fon Fe, (A. ! 6 ¥23
Defendent /¥ |

 

Poul,

 

iGricvencte Coordingtoer oh ScZz. RPockureu |

 

Bex _ A

 

 

Be Iie fohze, PA. 16722
Pefendonk [YF

 

| Podd o4 £.

 

LR ot SEZ Pockujew

 

Roh A

 

 

[Belle Ponte, PALE 22
Def endont 29

 

Cntnown

 

 

Mesdice) Sto ff member at SCZ Rockure
Boi A

 

| Bellefonde, PA Ib 22

 

 

 

 

 

P39

 

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 8 of 48

Pq rh KB, Defendants Cohn din ved.

 

 

Defendan® 2!
Bickle, Fa bb

 

EDS oF D.o.C., Centre| Region

 

lgdo Tech noloa-y Por kwery

 

Mechemics bur Wy pA. | 70 a @.

 

peton dont ad

 

Ern 3h, Ethan

 

PA at Sez. Rocktuviev

 

fo} 4

 

 

Be lle Fone, PA. IG 23
Defends ond as |

 

Prestoh, ?

 

 

Doctor “Medical Dyrector oh ScZ& Rockview
hoy A |

 

Belle Fonte, PA. 16F23

 

DeFendank 2 ‘|

 

‘ToUnthatwn

 

metlroom Employte gt SCZ Rocke

 

hoy A

 

Belle Ponte, PA. 122

 

Deton dant * 5

 

Boone, S.

 

Mey |room Supervisor oF SCZ Rockvie

 

BoA

 

Beliefomde, PA. Ib 522

 

 

 

 

 

 

pad

 
{Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 9 of 48
Cort B, Defendanks Condmved.

 

Delendant AG

 

Cum WHY 5 . 2

 

Carre Kioned) akkrecer ah SCE Rock viel’ on CR bpcke

 

Bok A

 

Belle Ronde, PA. [6 Ta3

 

Defendant 27

 

Dallock, e

 

Correchtona) Officer ah SCE Lockey on CR bck

 

Box A

 

RetlePonke, Po. [GF23

 

Dekndenk & 8

 

Sho Weed, 7

 

 

Cahtechion,) ofkhicer eh SCL Rockwey on Ch beck

be X A

 

Belle Ponte, Pa. 16%23

 

Defndanie 2 Y

 

Rutherford, 2

 

 

Lt ak S.C, 7. Rock yer’
Bol A |

 

Refle Fonte, PA [6 ¥23

 

ef ondent 8 5

 

Miler, Timothy

 

Ce Pm /Pepr_@t $C.L0. Rockwev

 

Bek A

 

Bellefonte, PA. [6723

 

 

 

 

 

 

 

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 10 of 48.
/ . . . en a CO, . , ; a
Dork & Dekeniaats condinve (-

 

| DeLand out 3

 

byerte cy Cc

 

Psyeh. ak SCL Roetuiev

 

Rox A

 

 

helleforde, DA I6 F253

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 11 of 48

.. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.
Dowh stays Acdiies vweighh room downy the taxe x Rternoon Se sspen, On CR flossing
Uni} dong morning mee! tine, On CR Nousine Unit tn the marae, In CB
Nesing nid iin the €ventg end the nexh morning On Ch Housin 1g tein dhe

B. On what date did the events giving rise to your claim({s) occur?
Lel@ ld, eden Py, bdov4 [nd n1G [-29-1% 20U=17, Dor) 9, 2-144, G14) |
“bly Dalal G-4-I4 9-19-14, Y-Gdo, 6~2' ~H0

C. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

L. On I-1G-19 2 wos eferci'stng in the dotyn Stairs wetghtreom, hm
a2 boas Linished ber Eng our, Lf redormed the ST [oo Lbs cer ght Skples
L Les Sein do then destonated Storage rack. When Z pt the last okvle
Oh the rock, the whole rack ond olf the Weighds feli on me ond Fracketrd
the Fifth medadorso} af meg right foot becacse the rack wasnt bored
to the Bloor Like i+ wos designed to be.

ae The acAl ne See hy Manager, D Breese, head the. power ond.
ObiigaNon $0 properhy InSzell phe racks th the wetghA room, 2» his
ansveer- te Mn) IY Cleynce, , he. tndicoded thet he wneld “book Into” Secuning

 

the packs to the Lipo bis hos} dane SO.

3, On _both gppeals , the foes Why LNonvger-, Merk German, ond

the Chie? Grievonece oRRicen Keri Moore, were sn formed of Lhe
Sidvedton het choose not to fry the prodiem.

He On JoI8I9, DL wend do sick co) Crnedieat) and bad my
Rook yoreyed, JF wos conkirmed thet my Ph medusors el
On my right Root tras Procdured and J tues sen* och to See the

4
Qrbnopedic Surgeon, Ah wes ploced jn 4a coS# ond Issvet gi nohr load

 

Page 4 of 6

 
“Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 12 of 48
Steolement of Pacts
‘Pork A. Coniynved ;

 

 

imorhing , OW CBR Hasiny Unih in dhe morring, Orn Ch tlovsms ard

 

Un the marhing , Din CA NovSng Ch? ia the mara ng Oh ch Housing

 

 

CA gh cell AS? fh phe Sverng On CB YawSi 4 tay PR ph cen Ab?

Hh the morning On CB Housing vhtt fh cel) IFA DS, the. akternasn,

 

 

Tr Reckvies rei) rac gk an _cnkneun fie oR day I Gubbeck iy

Ay cadkmen? Fo jh afhermen, Lav &-bick Cel onli eh wighe

 

 

Park Comin ved ,

 

i p 2 . _
Pearihg atder~ for ms) Pood. Vaon arrived fo the joarl, 2 tees issved

 

Crctches boy Rebecca Cox, tnd oS Sen bwek Pe. Pf bjeck- L ré Srded

 

 

Jon CB Unrt, cell fodf, boda Crop bunk),
?

 

: 5. On [=d07!F, then ‘diet, cone, and Cort fa ‘ lithe fees

Colled to 92 ect breek Post, £ odthemphed to frovel te Ahe Chor

 

ae

 

hei oh one foak (the ahher nag Pao cosh) cind erviches, The

Woes frecdran

Spee

ae a -
wrofkive; 5 hed foe end shew on them posing ©

 

Lovstens. #biS, magleshs mx Aree LS Pervbes and ev id Prsk further:

 

a

 

unjorg. DT turned orond and wink beck the my Hougang Unit ond

lasked Sgt. Roberts to hetce my Bron denvered. to the black ty

 

evar d ihjeking my Self by S lrgprhg On the (ce ord show. Sah

 

Rokerts ( tLAo Res fn the. campony of ather wnkhevn carrechf onal

 

of Ricers). gfoll Pe. a Zo ger IN Sf 2 beh Drerns or don *> cut.

 

ZL On Mixf GhreVonee Ciara FAGNGGES) Ss Pusgeale, derned g

 

iblyng eye fo my_problem and seid that I Should.” ve froveled to

 

 

BAe Selthory betiding raysuf despite. the. Sho ond. fee:

Zz (on appeal, Khe focrity Manager, “Mark Germgn, Sard

 

 

ith ak fhere ape toorkers theA Shovel ond Seeft the wealkivayS cand

 

 

 

Z t-ws able fo go fs the Culinary ber fdang - The werkess are. let
PS)

 
‘@ase 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 13 of 48

 

(Rok < Continved..

 

 

Oub Fo shovel at Ane some Arme that Z'm supposed fo gots phe

 

cline y bet lding , 50 the Volktiays beer nor yer freaked. SYoark

 

fSoavmen choos to do nothing FO Salve Bhe. presien,

 

. Ov, Rune) eyppeal the ch rek aneveance. othrcen Ker

 

(Moore; scald Aw? Z choose nati te evt ond she did nothing to

 

hetp despite hewihy Ae p@err fo do So.

 

g O. | Indo~ LY, i. asked — Soh. Roberds. (te tes 14 the

 

Company of other Unknown Cobrecdohel © Afice ra) FP 4a to

 

timedrea? duc. to khe Severn parr the ekedches Lar. CeeSjhe me.
* . ant

 

end becceSe fhey tvere ribbing fhe Skin ofA of ny hands. Ne

 

 

. . ff. : . : ‘ *
respon de ob by Saying , LF yor keep asking fo go xo ped fc, Zi

Oo g £ : : My
Send yor fo phe TRO. The TRO AKA ‘Sviciile watch i's o

 

 

pleece.. trhere they tute. eicey ol) ef yor clsAs, give you  bleukeA,

 

cared. par Ya fn g cell jophh ce Coemera jpnSfde af id. hye. phrecshenéd

fo fosiky ce report fo geA me ond my proper*y removed From

 

. > } ; i)
the. bee ond Subhor~ el) phe  Pominoe efRecd ” sneanurensences

 

 

Phat come with [A L£ had do coll my cette, Brenda Marinos,

tlond beve her cel] phe. perl S wrred rosy / depurA>ment Fray Ahe

 

ovtside. \When she fold medica! whut LS garnyg on, Medreee/

 

 

Letled ry Haesing Catt ond ordered me. fo the med teu} ber ld ing .

110, L h the. thitial gricvenc. pesponee , Vit /Meanager, 2:

 

| Pus guale, Says thot ZF otweshh dented medrese] Serves ond he did

 

 

nothing FO Cortech an angouhg problera 2 ies having tu th ow Sdutf

 

member? cade Ars Commend,

[l. Qn appeal, Phe fuer lity naghege Mark Gorman, (sak

 

even oh topic. so /FS jmpassible for him #o hove. even read phe

 

 

 

oH r,
ertevence, lee olor “snpvesdtragte || sh, a
inal * rea ‘fren

 

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 14 of 48

Pourb C- Cohtihued .

 

 

| [2 Py Fire! gppeal he chiek grrevarwe. officers Kery Moore |

 

doeshh qnsier dhe. pahk of m=} eppeal ond. SoyS Z cesanh denved

 

medical Service S_.

 

4] 3 Or i~do> Id, mediceal Called my hosing Chit ond

 

regeiskhd me #09040 the medicul building to be cle) ued.

 

HE Opn euucerion LA tas derermuned thyk Z heeded

 

tvheelchair fo €.5e phe. pr obleins the. crutches bd re, Eaesny Me

 

(severe Path and rubbag the Skim ofA of my hemnds ) ant fo

 

‘Solve. the _ssste_ oF Fravelng over (ce gnd Snew. A cone

 

ces alsa preseriked fo help tufhh beaufsente, J, Corl Ra

 

 

ltuas the person who prescribed phe wheelchent_gnd cane to me

Send eslSo a the block fo hove Someone come ond push me,

 

omen : ' A :
(5, C1 | ~ 2h/4, Z LUGS atdempminy to atkend my comuiaes”

 

 

|peSS. After & Goh my pess. Sighted, mma pushern tts pushing me of f of

the block bach tn, the tronk deer ofRteer (emknown ofkreer) S$ Aa pped

 

VS hecoese Mf pusher didpth bere PISS:

 

UG. fly puiser went fo Sg Drexler (hom inary fry phe

 

iCompahy of ohber tn Kho ofkicers) pa get a hendiorttden

 

Yellone poss he push te, BO fen, cov baud (Canis (5 common procedere).

 

 

Sgt Drextler refused fo ert fax pusher a_ fess and, else bsenned

thim From piciinny Pn. SVE garth.

 

 

a7, To wes forced te devel fe ond Krom chet ve and

 

idaten Steps ( pedjing Mnf déeel Cher <P the. S#epS behind me. beidh

hoy Some bol rie hopping Din Che. foe becoede fhe other Lies (ng

 

 

cost), and Gop two odds drene/ Elise ts of Sheps by thy elt

! ; . . i . al /
CVery Armee the g.vsucdS cenfled rae fo there bubble, LV orraclhy

 

@ pusher téould do this. foc the. perBon he nes pushy bot

 

 

"P33

 

 
 

ase 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 15 of 48

Fert C Conkinved.

 

 

Stree EF dite heve. One, 2. het to hap. (Cone. legged) up Gif

 

these. Sheps tuhtle. Correcafonyl officers ond. jnmedes mee Fen

 

 

of me At thet dime, 2 tees the gah) one th Reck wet Witheed>

ce pesher.

 

 

lS, Sat. Rober 2S Cihom ae eeinngs? Other al fhataq

3
. ; ? ; j
Carrechfong} ofkiaers) condthved the pusher ben! Ob. me, fhe. nexAdey,

 

CF, On one oF My Err ps wp Ahe SAppS Fo whe guard 5 ‘bubsie!

 

LT fell ong. Bi¢ipe bated ny Bryctured predadarse| to wher lb

 

necden Severo/ Screws ond & mete) plat tu Be Fited, LF L

 

 

told ve had ¢ peSher, he corWie tent op the Steps for me ena

avortded terther finjury. Since Soh Drexler oud SGA, poherhe

 

 

Drevenked me from havihgy « pusher ZF hed fo do thmyse/f.

20. Orv, he. iAlAged ght ¢earce. FES PM ehEE ; the fej or of

 

Lash Manwemenk Mejor He Naldemon, She svys she Focad na.

 

f
¥

 

elidence af Rurdier faj Ze Raut £ ves denfeds Chee! chaste

pes her.

 

 

QI - CO), ¢ pec the. Keesisty snctitag ty Mark Garman, Furled jo

Idendity ongony Oroblems tetph WAhih Sho ff ond Z, Ale says hesmug

 

@ trheelchair puSher- 13 not of Ne CeSSIho.

 

dD) Op, fhex/ “ppecz|, Fhe. chiet griavence afki¢er, tery Ma ote

 

Says phot IT wesn denied a whee lehejre piedher end fornd ao

 

Cucdence #hak - fell.

 

D5. On pr epboch 1-2)-/9 or [-Jo-lo, £L wend fo Sick tert!

 

 

and they Pook X rep S of rasp right Boot TR tuss confirmed

a ; ; . PO at
that my frectured Fi hih medotorsai Lees fer phe” displaced

 

titd Z tsas sent Ay the. Ortropedee DON GEIN « fhe. Surgeon that

 

 

Wy bore tees broten So badly thet ¢* heeded Sergery mou

 

 

 

 
€ase 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 16 of 48

Part < Continued.

 

 

( Severe Screws onl a mertel plore) fo be. corrected

 

24, On or whee d-{~ 1, ZL head Serger On ohh Poof

 

 

there. four ar fyye Serersy ond go meda) plate Ves ermanenply
> a v é

Nothached Fo Mey tPA  medakarsai.

 

25. On or chock D214) ZL wes send hock fy my block, (oR

 

Housmy Lath Cell JOA¥, hed A (PoP boned}, ABther bethg gietin

 

o medica)! arder by Hens: Reisinger exllourng me A wear

 

 

Sucut cloxhes to Cover the messive splint onmy fe5 From

Scrgery-

 

 

26, On 2-U-I4, 2 send my coitmete (TUS tu'se) Ao fhe
rr

 

3 ; oooy , : : i;
ibebble 7 gek o tresh: beg ho cover Mand Solin tb for betinngs He

Come beck ond lakormed me thee S34. Roberts fetesed fa gLue.

 

tn @ beg an my behalk,

 

27. DL. Athen _teruk ohd sock. fy Sg. Roherdhs (hom foe 5

 

fa dhe. Con pansy of other cvhknown Correcrrone). okRrears) « eh out:

 

gething beg to cover my splint, Ne denied my regeeshand fuld

 

 

ime. ha Sh eiver~ et hh na caver_o- dowh Shower o¢etol/-

ak. ZL daw yecy!ll whedhie Z£ horbed gn my Cell where

 

z Could CohPral) Ahe Klow of tea her bidder or in the getee/

 

 

Shower on the. block. In ony event, Ahe Sint got wet,
20 Dh the inthis! grievance. pe Spence, Unik Manager, S. Pospevie,

 

Says. that Fo bees givth @ beTy to Sheper Lefthott fethiny my

 

Cesk wef b> USeiny the Shonerr tyth ¢ bench. Ke cfeanns Yat phere.

 

are. Secertiy Heesens why trash buys cre net given to Pnmedes.

 

 

$0- On soppestl, the Recht y menegery Mark Gorman, misses

ithe Chole paihh of the. erie Vane once eacatn. He. daesith

 

address the officer denying Me bes fo Cover my splink _,

 

 

PSS

 

 
3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 17 of 48

re C Continved .

de ip he Obvjas need Ror one-
Al, Ahe. “eyuner O nH Ker’
re, Remeandd the arrevone beck fo th ee Cf) PAG Hy

ia

oa | ark «

3 5S
| 0 Jametes Chiess
a Fio oof of thy *
eyarte ARK Cer ery fe, refered
ures of Heath Care Serves.

au HM Cor

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 18 of 48

Pork ce. Cohdktth wed.

 

 

Rive days ae2 cd Showed Atno dhe. Open pend with efi the.

 

SArches. He dy nothing and. denied meg PESS #2 GP Fo medsexls

 

OB, £ then ceiffed Ms cwite, Brndg nar! ines, gud foi her-

 

that wos ¢ bing On. She covlled the fart ond spoke fo LAA

 

Richard EjlerS whom was very Upset aboct the fects thet

 

trere fers ace For him.

 

39. FJ wes jromed (oy called dove do medical gna Sent oo fro

 

if ’ :
Ortho” for g neo splint.

 

Uo, Ov, khe jnpdredl gritvone responce, Depad ¥ Seperintendn? of

 

Cental Pzed Services, Morris Z . Hov-Ser, Say5 thet he spoke. ehh

 

Lhik Menaser 3, Fos guerle « Mr. Pasgeale says phat the denial of

 

itresh boos ond. beshg farted to Shower Withatd a Covermy Oh My

 

if
cees7 Mary hee actured, bert he alSo Steoted phere bres no

 

NdirecdAlon givin not fo ellen yor fo Use @ PleShIC. beg es 9
” F Sa

 

; . , 2) Lo, |
Cover. te prodeck the cosh /YIP, HovSer- _glSia_s/ems Zo hove

 

il 4° py jd men
Spoken takh (P4)~ Ems}. And 2 gvohe, "EL. Cernsd) persnaily

 

spoke tvith Seceri'ly Staff Avo days ago the SAuded thet ih 1S

 

 

hever on {sive fo provide og pleste beg with Cesh or spint jn

' b if “ | i , . * Pn
plece ih order fo Shatwers_ Vhat gbote toes Prova 2-G7!F9 Sy

 

Lens S Poke Ao Secerity oh am Ym “LF,

 

iq l. Also fh the pas report bn Ce5 Fhocp Z£ tres SenA fo

 

iu i. ; /
Orta!” for re ~E@SAMG 2 Ne hoted thot shi ees the. third

 

trip ih Phree teeks, MovSer SayS_ EZ ceush’ T denfed cess

 

to medics! by Ssh. Roberts becovse EF ces sivtn preceAment

 

On the Some. day v5 the. incvdent, Ne doeshr odditss Pac

 

Hock Fhat 2 ConSkantly have. to 3¢2 9 third. purty l OLAS fe

 

OF the. jurd involved to gat necessury Gud famed ici. treetenenhz,

 

pa?

 

 

 
Gase 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 19 of 48

Parke Contineed :

 

 

tf) Ov M4 gppeal the Pecr'ty menuger, Mark Garman,

 

loesh’} ev dress Ahe dental of pmedieul Services,

 

Ly3. Te Rirhel appee! Tes referted to the Bure of Nea ItA

 

Care Services -by phe. Chief enreyure ofkieen beryl moare.

 

 

Qe. Cn Enon emplryee S of Ah Burew of Heulth Care

. - 7 ff
Service Ss GghStiard my epPecl by PS Ying thea } there. GeteS ha

 

elidnce oF wrong dong Ces sdenarkred.

 

 

Ws O, 3- lW~19, Z asked Soh Roberds (cco ies th the.
| Comping ot ofher CAbpen Cort ech oheel obkicers) Porc: esash boy

 

 

da caver hrf cest foro Shower, He respornbed by SOysng “Lm

i > ose, og - 4, .
nor giving y2/ onvtnng, 4 sh formed bum thoh the [SP dime he

 

Wemred me & beg eid Fortes meta bey khe clthoe? ahe., ft reselecd

 

UF

 

o trio Fo the octside hospiteel form emergenty re ~coSHng. ton?

) :
Core, | wos hrs respon .

 

 

WE. l eter oh thet morning, LZ. overheard Sg. Baber?s

 

making Camments ond mack: hg Ges rers (whee! chelit emosims) beet

mie. besny, y tare meSth jin o¢ Vhee/ chairs

 

WY? in the inrAree! gel elaine. bespelte, Crk Mehager, S: espa

 

 

HConkradic#S hiraSel£ bap S.4fNG,, "hor Secerity reesons "| Sty kA

were. dikected Fo Aor gi be fometes bags.

 

 

WX. On my «appeal, the fecliiy manggen Nek Germeny,

 

7 fi, Ps .
55. the} Z. heve mare concerns Por en officer Laseing ele

py Co | i)
mut Pie bags which docs suppor? contrubond. Ne soys that

 

 

bcp complanh (3 hot Spporhes by éuld once
1G <_ Ly) Lilaze eppecl tS pe Bcred hock #e fMark Garmon.

 

150, The renacnded cyppecel b-te5 “Upheld. th pork ons Dented

 

 

 

427 ae ;
ih parT, LF wes cphe id, becwcse. “medicee! dd nat relays phe. pS

 

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 20 of 48

Pork C Contin ved.

 

 

: + ut , . (?
JihPormedion gllaiwh, me fo Vic begs. Peajed becarcse. , Yo Choose

 

Sia

 

nn . | . .
to geh Your cost bret which hes hothy te da with Ahe fssee

that tes inikieh grie ved ..

 

St. On, ef Aine!) eopeal, the chy &f- gricvence. akficer, Ken’ Meole,

 

 

Den pes my @ppec) pn ptuk becoese theyt 1S no evidence, ok persane

hehe. - My appeal brs vpheld becuse medical avthorpzed me fs USe

 

begs 70 cover my Cush.

 

ne, A-(5-1G, ZL es preseribed trash bogs 3s needed

 

to EOVEr Mes cost For § hewwering by PAC F-then Ernst.

 

23, On G-4-'4 EF pre pued q Rest For the day ohter

 

 

Ramadhan ta celebrede the ZSloumre Molidenss i bought pari pre peu d,
” ; 7 oF f

 

Cooked, eyd serped the foad ond drintS ther fed over Phe hendred

cel twenty people dh my housing ehit. 2 kee People Uha bere

 

hungry no metdem tehot their proce, rengian, gem eribmibe/] cose

 

 

eS pecaySe (78 inci deska ry fo. give. charity iin, ZSlom,.

sy Dn E24-1G, Set Roberts Seen me ei th @ hag of Pad

 

 

hile. henad.nag (in fo ghakter fomek in his cell. 2g 4, Raberds

 

ihgetted shah £ tices darng ond 2 told hina thet 2 20S

 

picparing @¢ his Charity to teed Gif Cemphesis added) the

thengty cople. On the block. He insarvete d me. to bring the

 

 

begs tan bin @t the "hodble ” and thot he. tes Lact Fihg bebe

 

 

Set Roberts PetSanetly tirolked this miscondic# to the SALA
oo )
ommarider cud gotsit beumpel uo to @ mote. Serres forrest

 

 

hearms Sikhs, his inRiuense eS gy fellows SAGKA member.

 

5 4. L nrefe Darrel Holmes hes reS/ded on my block Par

bw 4
Mon veers nd Sold thot 2 ve. never seen him respond Cite

 

ithe beRa re. a

 

PYF

 

 

 
(ase 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 21 of 48

 

[Pork C Cohn ved,

 

 

orm : — i , } : ff 4 i i song * AA
2 6, ZL was givtn Techy tty in Bh haley 1035 of jody

Cd my CuSfedy evel tees polsest Krovi qq tive (Phe Lowes) ho

 

 

ce Pacey C the lighes?)

H 2. UOltamity, my grituere os rejecked be teese € conn
4 3

 

 

gritty DC-~ADM Yo! Lnmehe Disigune / 'sconduct protedcre S.

oS. On 775-19, Z resided tuvth en chfheeun sfamete fh cetl

 

 

— , oa ; , . . f ‘}
287 on CR hausny wiih jsArokher 2 wus relesd fon the lhek.

. ff
be vo ; 1 tA ' ties ; 7 .
Tus _cabwun Shokebun ” offhteces come thie my cell ang thre my pryperdy

 

 

ground Vy ke. thea wet human tornadoes, Zn doing 3% they desAroyed

romd news commissary towel and duntged inte plutable piotaS oF

 

 

i 4 a a 5 Se ~
mM decd Kumily members. Whin they ttre finished, they leFA the tp

contrebend. brash beet (They bring g Arsh beg bat bh them Fy Phro

 

 

Contrubsnd into and hen they are done, the y Ag ke. Phe beg uth them)

in my cell to Send an unspoken message That Anis Les _g

 

 

lpcnidiven Shatedatan thet heved noth ray fo Ja with Phding Coho bw add

(the Purges: of Shorbedotsns ).

 

 

54, This SAvbelswin Come after Abe las # orl ever nee 2 filed (abon*

Sf, Kk ober FS personaly getdhihg ALS nmaiscande ch egg it.vated TO get

 

 

me sent to the “hole py Theat gricvence tes never oF kicisatly

addressed becouse ik got rejected on the grouhds ot Doc Pohrey

 

 

; 24 yin Zcopnak Grieve paisconducts, Lin this grievance? | For~

in z aig a “ , f :
Ae FIRST TIME Comphasis ovded) J sald thet ".. aver >

 

Zeulouse-  Shokedewns clll be considered te tel igton an

 

oy park, | / Darn Observek phy Z See thak th LS 9g Common OfCerguee

 

vege
i -

 

Forv~ the gritvente Coordinwtory “Ms Pesca, FO hung tech th dhe.

if, gg; / . - ;
qvoriS bubble aud converse tuchh them ofthe picking Up Fhe

 

 

 

 

grit vances Pyor the grievunce bod on fhe block. 2H tag
: F iS

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 22 of 48

Dork Cj Cohdhved,

 

 

 

beliek heh she hus bern informng them of the <ontnds of my

 

_.. . . 3 5 ; ; fe ; 7}
enfevences which shew Bhey Khe abot Overenen/eLs!

 

 

Shake dots beng considered 5 redtoliudton, There are tos many .

red Hoos Far such Atnoei hy ot stech a destrecArve. Shoke faim

 

To be @ mere Car Sidence—

 

E29. Lb the jnldfy] orkfevonce responce, Secerrly Ce Ptain, g. Arne,
te ‘f 7 f f ’

 

stokes thet £ connot prove. thot siny dame tes Covsed Ds shay

 

officers ond thet security doesnt keep tract of grfevence3..

 

Ay: ry - ij ; . j
Cl. On my) Mec), £ address the secority Coptans Cakh proot

 

 

that he lied an atticial facements, The koerity monger, Mark

Carmen, replies by 2Gving thot £ cowh prove any Pring .

 

 

GA. On Pox fine! epppeg |, the Chick grigvanse. otkhyeer, Ker mo Ore,

Says thot Z dont hove evidence fo Substen diate My Slew 8.

 

 

G3. On ?- DAG, my tie, Brenda Marinas, came to dhe. prisan

> visit me. She arrived at ppro x. lodsp hoers. Aker ge Fthhy

 

 

Scanhed nd processed jin, She wes actepled ¢s on epproved visitor

. j . , . om Co a] oe
1a0d began sehecalhing my arrive) to begin ocr twsih at LU? hoor.

 

 

GY. After behing hn heer She asks on Cnknotn Wi Siding

room otRicer why Z haven'* arrived yer, He respond d bey

 

 

. i / : AW. , 3 , Ny
2G NY I The + ( bisck offi cers) canhot lacaze him.
GS. Den Sihs thut SomeHung ces CAP any, £ asked the

 

 

‘ a 7 i i? sg Pt pg ag .
Untnoun CorrecNona) ofRicers jin the bubble! (f they called.

wd po of f TT # FD ge - 3 ‘
me, for my WiStt ver 1 Sed, She was Sugpesesd. 7.3 be. here on

 

, ‘ \ - y
heer ogae' 2 gor negative reSponce. This wouldnt be the

 

Rirsh dime block of fteers perpesely delayed Calling me. for ¢

 

lutsih, but it is phe most signi®lesnd.

 

se, Ad iddo hocrs, Unkthoun Correchf thal othicrs Seelled.
a |

 

 

 

P92

 
(Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 23 of 48

Parte Condinved:

 

 

oe . ’ . .
me TO a VISIT, bit becer3e tuhch meal ifhe tuas over fhe

 

» , : to . . a il , }
ha lbeays beere Clased fo famoxes CvrAtll cocnt <lears, f

 

CG? At appro} i320 hors, ‘cocht Cleared’ and& wos

 

Slloced to go 49 my visit, My wisih tees meelre¥or S by cur

 

down Prom Rive. cond a helf hours po oh) Fa heers

 

 

CY Durning My wisity zZ spoke to €:0. Vans abort Bese

mekters ond he beloved off the some RectS. J fold him *HhotZl Coes

 

Hig py cell the ivhole, Aime (ny Cell wos laceted aniy Four ceils

 

 

m : tho ff ? ; *
eawag Krom the "bubble ") 59, these ““fechs!! that he’s Saying ore

beeSed on _ltes From the. ble. otfkleers.

 

69 tp mf int eal grievance pesporce , LA R. PoARS Saul thot

 

 

Ahe. visiting ro0m of freer culled the block Ssh. ¢S soon es my

B, r : if ; 23 iy ’ <
bike come fh ond dhet ihtervesating | otAfcers ts nok myg_

 

FES00n Si bibAy:

 

 

10. Qn my appeal, 2 seord thatk phe black Ss A, “(SoA Rigor )

 

bres on his iunch brevké derring this Aime The. visidrhy reo

offfar catlnt heave Conzucted him. Secondly, Doc Povey AUS

 

bnmodes fo duke oll problems do SAe PRK For- reSoluaron. before

 

 

Lilems gric. vanes $.

Hl. The Face ity pasineger, Merk Gaurhaun, Sty thoy d my gppeo/,

 

“hos ho Sub Stance, ”

 

 

(Pe. The chie? grievance officer, Ker! Moate, anstarns my Frhy/
toe # # €

lGppec) by Song Ahete 1S no evidence of redu)/gdion.

 

“+ an Fa Ed ome j core 2 se | ; . . ; ; |
73. On 9-4 ly, 4&4 Tecreved @ nev bob cyknor-n Celmate

 

 

ont wos odercd Jo Sleep ih the fop beh. Z told Ah ottior
Arak FU Comply but 2 heve hurvivesrée cn my Pook ont (4h

 

 

 

 

may ner tyork oof
PATL

 
Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 24 of 48

Poy rh CO Convhved’.

 

 

 

é 7 ; i an ~ , s ;
274. Lo dilwe can? fa be @ cry buby Sa 2 museted Fhrough dhe.

pom fo get Mts my bed. Whim Z come. (stein, the poun L.eS So fnpense.

 

Phuk tA driggered Gn jhvelindary badily responce ond Z fel) off of

 

Bhe. Fo p bunk. Ny rgheX Jey Ssutfered on fag ond SAtuered fo

 

Sicil From Abe Knee voten, Z Tmmedig tly put ms SAec 2h my

 

Poot bePore my leg ond Foot strol/ To severly » other wise |

 

 

Zz cvouldnh be able to pik mn y Pook tn my Shoe. £ left dhe

Shoe. Of Vhalll PF Seen medica). _.

 

 

25. 2 dectied fo jeeve the block offers sone hecacse

they never Send me fo medics! ehytugy: 90 £ celled ban bvihe,

 

Brenda Meirtnes, sad heel her retoy whet Asgpened #9. ime. te

 

ithe medical department. When Z wesnhA culled Fo mediceel, LZ

 

 

C Gtled her buck ond She fald me drut on Vakretn medicw)}

Stefhh member Scud that Z have to poring Sick gil Slip.

 

we

Whe ZL teos forced po teat Por Rhe Sick cull person Ao Ad

 

me_on the "Caflaca’’ to See medical. LA took pea days for me

 

 

iDo See Medi cozl-
T7. Dering thes Fte6 d ty S Z. Covidvh VA 2e the. fep

 

benk,, Z tas forced to SRoy avuke 2- Sleep on the Ploor

 

becacse rv”) ~/ Cefimerte. hed boddom bunk! Ste kvS.

 

 

Py. he 7 Ronally did See imedrea), the metres! persanel,
Ethan Ernst, took One look at my foot ond Senk me. dfrecdly

 

bo the X>toy ream: When Z Emally hol off my Shoe, ty

 

 

foot tees. Shwilen Ja badly thaok th fooked tike a deculed

 

mol ding ok dhe inSide of a Reebok “clessic lL
eqD Mr. Ernst [opted ot the Moa boyS Gad determmed faut

 

AD bones tere. broken ond mf hortivare wes SAM fp Plece

 

 

 

Psi

 
3:20-cv-01411-MEM-DB Document 1. Filed 08/10/20 Page 25 of 48

Fark C condived.

QO, rn Evust me a Fo bedding Sdedus

ime ‘eydAfon, end ue r men Gall FF
To “ord : lone) Fram comm ssexp y || Fhut dukes weeks
d then Senh back fo the block ta the exec#sSome Siiody heg#
eised me fa set hurd,
( LZ turote ¢ re sito Fo i
Dr ston pee Ahe “tre ”
A. ZT erote Rive ledders Fo SAGFF mem bers

hem Cormshi je

rn
arr ~ HeSer
ned the Secret,

Ose ot)
_eftlers, Dr.

ce

ioe SAKA essistend

ash Ais

& one

CHCA Richevd
Phe: f orm Pook tosnh®

ahd. there ¢ wson_to chon bevdes

& conecred h the gite i reatmend, |

the fact ty. Ek @urmon, Seys

te medicu/ cure eS provided.

 
Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 26 of 48

Poy ane Cohdin Led,

 

 

IS? { "4 Linc oppral wus referred fo dhe Burew’ of Hevlsh

 

Care Services by fhe Caief grr evens ahkreor Kerr Moore.

 

or Chinowwh, employ ces of fhe Bares. of Health Cate

 

SerutceS Focnd "no evidence of wrony dong.’

 

| 54, As an_inadverkunt consepetnce of Kilemy *hiS fast

 

grvevemte, E guve the bck officers o way fo hoross me. Gyeny
‘ ¥

 

Lelimeute Phat Z bi nhg fy meben in with Les “hoktery bunk" sAuALS,

 

Me san they. pirpescly pur peopie tn my Cell thurh Aud ‘bovtom

 

bunk | SAuktS fo Roree me to Usrirze she foo bunk.

 

79. Sometime jh Augusa my beth, Brendy merinos, Sent

 

me_q fedder. After hot reereymg vh For a foha Afme, 2 tro te.

 

 

ithe mel Feo a regeues* siyp (on q~/¥-1¢) ingutrmy aback my
& “sd t

IAISSinG meg b.

 

di. An Linknoun Mealrean erphpyee ah Rocky; cue repired

 

Say shy thur Many pact} 2-e$ Fei cozed becacse oF on on com ple Pe. pedurry

 

caddge 3S,

 

ee E then twirok ohother~ regees? Slip an q~da-~/4 as th gy | l,

 

Lh Zz tasnh hozified oF re fected mer Cty PS fs done rath

 

Gn "Ungecephable Corres pandence. form'*), a- Now con 2 abtum

 

Ly and. 3. phe overcl/ LS pos/Afon OF the Ha rsSing meee.

 

4 3. By nko Rocky tin prey} Kooi Singleyee responded

 

+7

 

: ° ihe >
by Saving, we da hor hove. fo nokiky Yale, avid that my tate

shold Cohtaoc® Smarkh comm enitadrons.

 

GY | Dé-~ADM Fo4% Secdton | parpFrAr-~dA stutes fhat

 

prohibited mel will nek be. deirvered and the. prmake crt) be

 

it
[SSved Mokif'cadtan of Uheceephuible CorreSpandence Porm"

 

( Adtechmen? | ~&) "

 

 

 

PS ie

 
(Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 27 of 48

Dore C. Continued

 

 

 

(5. WO ther mm palrey dos fA Say dhokmy tite AaS Fo

[Conduck simart cammensroudrons,

 

Ge.  L£ never gor that plete of ma).

 

 

q7, On the Phyacal a¢riclene, poviely, may) Supervisor, S. Boone,

Says thot reReSed mey) wlll be. returned fo Senden

 

dF My oi Fey Brenda marl nos; never g Daher lector beck.

 

 

IThe meoslroam Staff violuded thetr oun palrey ond ived aba

ip.

 

9%. Daw eppecl, Khe. Fact Wy menager, “Mark Garman denres

 

ine. beCace the me] didnt meet specrficwsrpons and Smart

 

Cammtnycgditoms holds Lhe arigns /. Ha gave me. the rina arocnd

 

 

jp Stead of Arxing Ahe. problem,

100. On f£rne!) appeal, the Chiet gekeven ce. ot Ricer~ ker’

 

oore, doeseF £rA the. problery she hes the power fo Solve,

 

 

She Say 5 Ahok phe Laci raaneyger Provided ety ade g ccse..

Fesponee . Popes! dunes.

 

lol. Since erring jh SEZ Rockview In Aolo, ZT ve

 

 

never hud « single Problem teiAh pas regelum mest. This Ans /

 

Conkirms to me. thot the redalfadtan fowardsS me hes sprees
to diPherne ateuS Jn phe joarl.

 

 

lod Starting in Jemvary Doda to pleseot day, T ve been

See kins helo Krom psych Ste ff cevrd gt 2. tio Terr, Ze.

 

 

been ternesd calc be. | (tMed , orn issued imincondvee for Seeting
*%

nel. Lis recut ly be Fused to See any medical persanne! ar

 

Psych Ect ar ght odmin! Strehion  O¢ hat tear ef Ptshment

 

 

Or phy Sicsel hoke.. ConSeg ctv ly, Pins mendel health hee S

is
ee

 

Aes
fs)

 

 

doderinyeted Severchy, The Psych, 6. byeriec,
+ F t F

 
Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 28 of 48

Dart C Cont hued!

 

hes heey the Sole Ste RR member Krom PSych PO See

 

CP
UUme. ond. "Avec" me. Z heave. CTS), hapa Wii tes Ar

 

disorder enhicty dis order auditor and Viducl ‘hell Cenedions

 

ty jpome_4 Rew Ti stead of gi iuing, me. tresAmen?; he heeS

 

tome

done hakhing ghey ll, a paotan Sing le. MedicuAlon note, 4

 

 

he Weve jameotes ond Stofh ofe Avshs to bherin me, 50 Co omeer.

them with ulolence. to prodecs may Sel

 

los. On U-G-do, Z tried ane more fo recieve. help

 

 

by —ledding o sepercde SAGER member atAside of Meck wie

 

thud Fue hed PREA Uleledions ehocted on me. Whe cise |
pur. Myr. Byertee iS ordered bo teike mny._Leporr Ne US

 

the. Ohe _icha Spuh the. twhole Conspiracy, theorn ot me Frmphg

 

; ity
To Set Gf 2~code Csi Mg je. cei), Z tet) bry Senersil)4 that

 

E ice bead mutdiple WO leaders & gaher me. by mddiple. people in

 

mid Aigle pleces Over Several yeorS. Some of Bhese ulaluAsons

 

 

heapams in SCL Crem bry ond may cx nd youl, os het lt @s
ere et SCE Rec ku'e. My, Byerlee. perpos ly Ormihped these

 

iceSt- pat TS Atal Seber tered nf re por by SPhions Ants tte

 

 

- 4 " jit Pe S
1S theory of gedhing & 2cCade!' This prewenmted ie. Krape

 

gedting help ond orevendal snveshiga tars froma be eins me cind

done G thocrough jnleeStigoadl an

 

loY As 2 result, Mimo thy Jiiiler ahd A Ruther Bord

 

 

didWh Look fo bord ok iy Ince bigerALan THs inn poss/'ble

Ad prove. en cnspeci fre report WEE mine ¢4% Ge cli Fond i OG Fubriceded),

 

 

pecetSe they hever Contacte fang Condy Jal Sng. thers

 

Coddn+ have Contected S.C.2, Greens bers becocse §kS been
UShck Joun For yor, Porc Bhure nor €, his jswh the Burst

 

 

 

Hime Zuc had PRES yeloted problems, iin KIS prisphe a

 

 
pase 3:20-cv- ee MEM-DB Document1 Filed 08/10/20 Page 29 of 48
7 onde d -

 

 

Zn dole, Ewes removed from Anblwck Autce by Unik
mensgern Myler end pr 20l? £ hen og REA beteded

 

 

pt. oblem with S*ofP thuh pctned thut jhimedes ond she Rt

ive hyress me becocdse, Pheg oH Amhe Lin GSixf

 

 

(oS, On 6-2U-d0, LA, Rutherford t3s ved me mysconduc?
hot detey lS af F PREA. report, AS a rtsule of PhES, the

 

linn iscondece (ive ell miscondvc#s) LAS pce of) the Doc. Comader

 

 

system forall C.0.5 do reed. Lnheorcilty, Ahe ¢ametes Lind

aut S&S well. £ heve been ScApected do _huressynent by ba dh

 

[Sto kt and inmates becous this PREA repork  uctes bncr de. prec

 

 

Vig the pmops¢ondvct on the Dat Comper, Rec endl Lan vnmede

hes come doin to the AHL from Pope LAL ory ghd fojy me vig

 

Soy) hase Sigh fangese thet people. heard aber the. kepork ond

 

 

lore weet hihg #2 herm ime The Co 3, Adoni Streehiony, end ee dicey)

Inoue, pub my life tin donger. FE hever* leRA my cell tin

 

4 f
mths far recrecdjon or Shower becos of my tormend das

 

imental Sl) nesses. The Very pcople Ahoy Zin Scppased To inforin

 

 

Nobot o)) of hots ore the ones Who CovSd ph, They bro&

Phar policy When > Decer they dink fhahecvicie Ne | St Nurse. digne

 

 

He tornhe aan they llth faohy der ER Aube AL gh) ProwecAing rg,

 

from physicel harm thot! SU € Jaf 2 nSive iRZ g.0.79__pppe (she dey

God _pcnishing Mme for rogking on un Speeekied repord LW
a ¢ é

 

 

fepart Las Supported to be Conkiden Aol. Pro fesSjong) Fresé

 

thas heen broken oA every level Gnd /s irre porab/<.

; i 2 7 Of one z 5 fF a i 4
log, When & tty fa ede Abe Aku ‘lov bbory, | becuse oR FEY

 

ocedg on, i] C008) Vor ker, InmoteS, Con Sls, eta. are eeu picing ail

 

 

Gyecrind me Zt 5 ike Traini CeeZe Roe elveryohe Fo Vest ob

nae

me «vid poke me tutta ShYEK, , ps4.

 

Mat

 

|
rm

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 30 of 48

Dare C Cohdinee d!

 

 

 

 

 

 

 

 

 

 

 

i
The merks ofter  Unkmiun humberm oF Unthown

 

- fre THRU SED |
Conrechional ofkicers” (Le, _ ) refer ho

 

aey Polloc €..0. Shosers, oni C.0,; Cumming s.. Pema kF

 

is. wnsure if they were ol) presen? for €ach viroledson

 

buh __Ehets the? hes weve. there. for moS# eh Angin

 

becacS. they cave Aho ? Regulars! ary the black. SomedAmes

 

G/] A hiBe together Somekimes. jest one ar Fo.

 

There are pumbers 1-7 on. Sevtn differenh

 

ee pe i)
Instances named Dn the. Ch derlying Claims SS well es ph

 

1

if f 4 i
f lege! Claims,

 

This *heicins Why defentanZs ore hok speci Rica tty

 

newmmed becacse Plomhi Tf doesh*t venk to pitsen Rylse, fuo.

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 31 of 48 .

TV. LEGAL CLAIM(S)

You are not required.to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if

needed. ;
Plenti£ Ps Clesinmung vidleyAtons of bs first Amendment rrghF,

FrReh Amendment rights, E rghhh Amend ment CightS; and Foor feendh
Arnendment righhbS given do h in Under the United Sdoos ConsARrhion,

Plath ME refherehes paragraphs | —~ from the Previoes
SecdAfiorn (to SAcdemenh oF fucds, Pepeg- <).

The € follotany Pars graph numbers til) Co rrespond 62 hh
Por C of the. previous secAfon for the purpose of S4uding
Clewms for each violedAfan. This "'S for Ahe ese af ndersiemding_
Oh Such a lengthy complainh.

A Im cleifnans ¢ Wolodtom of Mss Erghth Amanslensnd= ri’g his ho
be Pree of Unsok Coniithtons. The hes’ of Acaivine s, Tebn. Dace texted
qo scene Ah. lute Stor ks to GeSthy

dhe to Eiyp over on me ond Pract hins hhe F Fab medeftarSe! on may Kigh?*

 

Vv. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

A Fractered EIRFh medohorse i Ae Second wy ey @ Serrborhed Fractured
BIRR mededarsel, Permanent Screws ond meter! pledean £1

VIL RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

Jam Seekthg hamina!, Compinsutoly, and Punrn've. imoht-y
demageS, Z om Seeking fn jurcarre relte® ih dhe foloterng
For m3, |. Bolk th weigh? plate Storage racks do the Rioor

Page 5 of 6

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 32 of 48

legal Claims Condynued

 

 

 

foot. The BENNY sokery me heer, D. Breese, Keutled TO oversee

 

the proper Sokety precoctions upon fhe. inSkeulladton oR the Storage

tracks ender his direc Jertsd ichon.

 

a

a. Lm clerinng a _VviolgAton of my Eighth Bmend menh rights to

 

be free Prom creel and UnvSia/) PiAlTh ment phraegh (isch. Cond fons cher

 

ecding sehehy mangas; dD. Breese, farled to Roy phe. problem thud he pees

 

 

<lecar |nf Obligated fo Fry. L gm fsa sfenahy Deitherote ip uiPRerence by

 

D. Breese For ChoaSny fo do harhing eboek the unSehe cobdfhtons taut

CoiSel mn injery crid endangers otters os well, ZL Clery thodk Anes

 

 

is another Wolukton oF Mf Eighth Aneniment r¢g APs,

3 Z hy elaimry « violeAlon of my Eights Arnendimm® ri gh3s to

 

he Free From Cre qnd cnvsial penishmenh phroegh Usa. Cond rh fonS cand

 

 

De ibe ke fndifherence. chan the Sepertadendin? Ate fucrhity Monegery

Mer K Surman, cand Pe Chick git evence, oh hi cer, Kert Meare, choase.

 

 

ito net RIX the problem eth the oeeight racks despite having phe.

Nolbecr ba do SO.

 

is Im Clairnng _& violeAron oF fax} Erghth Zemendmen? rights

 

thonadht free trom cree! ond cnedvo/ publshment Lhravgl De hipercite

 

i
ih dither ence, S34 : p dberts , end other cntrrnm Corrections! ofhrcers

 

 

thy tthessed the. Ordes of *he. jh forced. me fo Srther hap

On Ohe Foor (phe Other tes ir Noeh~joad bearing Cus 2) cen d

 

sfedehes throgh (Ce ghd Shoes fo ger ta Aray ar not cak ot off

 

| on 8 Z nn cfertaag a Wale dion of rol Eighth Aonendaret rig hts

 

fa be Nee Brom Creel oid CheSvel pcarshmevt fhrovyh  Oel berate

 

 

pavifterence chin the Oni onuger, 3, fesgecle, felled 70
addtess the miscond-ct of 5g2. Raberts deSplte howihg Bhe pate do

 

 

 

do So, He made no ahlemp? to FIX my plight be garding my

 

PS]

 

 
Gase 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 -Page 33 of 48

jLesel_C leulms Cohndynved

 

 

 

1D bvioes medica! nee t-

7 Lim Clem, a violation of Mey brghth Amendmen I ig AAS

 

 

to he Rree Brom crcl ond vaste! puhtShmenk through De tyberate.

iin difherence. then the Suxrintendnt ACH heer hy paunegesry

 

 

Men E Gorman, Choose to not £1 xX Mf problem or So kES my scondick®

thet he hos the pore 4a correct.

 

im! ¥, La clefrn hy. ualedton of D> Bighth ined men prs h FL to be

 

free, From Creel end cnustal punfshmnk fhrogh Delthercde snd idterence.

 

chin the chiet hearthe excimer, Ker’ LY) aole, chase, fo aot _cartecd

 

 

Ubhe problem or address Sda#k maisconducp.

qd. £m Cleylenny violadons af my Erghth Amendmen? rights to de.

 

Bree from eretl ond cnesel aunishmnd Phreugh De pfeer-wte snd: Pbroxe

 

ond for Pentel or Deley of ecess fo medicul persong) becuse

 

Sgt Roberts. dented my be gies? to go 70 medice) che fo Severe. par

 

 

he ceretches trere CortSikg ime. end becucse the cridchey wrere re bbing

Ane. Shy of fh of My hendS., An chkoan amber of Citroen Cotech pre

 

 

odhieers ttre ih bis presence end vid not to report Roberts

lmrscondec# or correch sh,

 

xy
ao

lO, Lm cletmihg « violation af My Er ghth Bmendamt rig hts to

 

 

the Free From Crtel ond chive publ shmen* threvyh Delf hercde

lbdigterence Cohen fhe Chit Manager 5. Pas guale, did hothms fo

 

Cortech Shaff'S miscondect or fo older prosedires to etcamadate  Servoes

 

medical Heed Ss

 

Ef. Lim clasming a Widledfon ot bas Erghth Aimentinm? rohty po be

 

WNree From Creel end emsetl penishment phrough Delrberute fads Rertne

 

TRohen the Stperiintenden + AA Fueri thoy pane gery Aefep K Garmet

 

 

 

feiiled to properly invesAcgote. SAvPF miscondecht, Ne. Shoreed x

a

£

‘at

 

 
;€ase 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 34 of 48

i 25e4l Clcelims Cohhved .

 

 

De\ibereke sndifRerence when he didah bother #0 read my srqnal

 

Ucleams, fo FIX Fhe problem, oF eddies SARA mis condeca.

 

Ua Lh _Cleimng ex _uroledion of my &rghth Armundimad® rrghks do be.

 

 

Bree dro _ercvel gnd chesial punrshmink _phrough Delybererk nd phKerence.

dich the chek grreicma. office, ker! pore, Choose fo het addrss

 

 

my <pocert: SAa hp muisceondiuc dA; ar offer q reseivAfon do Mnf angang prodlems.

[6-17 Bin cleinmy wi Oladions fo my Erghth Amendment righ4s %o be.

 

free from ervel nd vhusval punt shmen* throegh Deliderake fn didderence,

 

Cnsufe Condi'Afons, and Crosshy jycompe tent med rey! Frecrdmend/’ Zw

 

So Clans <¢ W'oleadfon of ms) Parke enth Amentmentrtzh2s of

 

Due process avd Evel prakecafon LA S¢ a Drexler Chom tut 3

 

Up Ah C9 MPG y at othea-~ enthoim correcdy pred othicers ) removed

 

Prohibidked

 

mf Lwheel chal pusher avid Poeun hig him Proms he Jang me in phe

ReAvee. This forced tye. fe become cu public. Spectacle ok AvmileAfan

 

he cou-de hed fo hap an phe Foaot (the other 265 in G Noam loud beotiny

 

vst.) Upand doin Sher Ss while (eScthy my Come fo pel my Whee ICA)

 

 

thehind me. £ Gus the. on by ohe fh Rockwey ot phok dime tu Pot

ey e. us SAer..

 

 

L¥-/F Ein clergy vioiedrons of my foghth Arnemimand rights tobe

bres. from <rivel gud Chis) penrshmenzA dhroeg Det’herwte ins dforence

 

 

Onsale. Cond idians, Gad. GF 233 by incornpe kd merticos t treadtmenh AS well oS

lo Violekjon of my Pourterndhy Amendment righ 78 tnde- Due proce 3S

 

lond E@uz| protecst ar when S34. Roberts (schon wes ph the CoImperhy

 

ot other cnthorn Cortechlone/ atbrcers vcondenved the pesher

 

ben’! the Nexh dary. Becack 2 hed fo Fraver®, ve ghd down Steps

 

On my own LF fleuserbeked my froctured medydorse| to the.

 

 

 

ipanh oF nee dahs permanent hardware Serg fect hy th Stefled i, my
pas!

 

 
{

ase 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 35 of 48

Legal Claims candinved

 

 

fa . ; - rp,
foot when Z jheuthubly Rell an the Steps. The cnthorn oFficees
#

 

 

dik hot dry fo Step Are. mys dreyAmenth pm report ih,

MO, 2 hy Cleinnhg ¢ violudton of my Eg hth Armendmmd mneghds

 

fo be free from crutch and civses/ piel Shraen Throvgh De Ivberete

 

tndifferenc.whin phe major of wnth menegemenh, efor He He Memon,
: t “ ?

 

 

Retled to eédnss Me “Conpeme oA heressmen?”’ From Sdq fh ond ded

na tinns to Solve the prosiem.

 

 

dM. E va €./ertraihy & vlofydton of rd Biss in dA Aronian? rights ta be

Tree From ercej ema chiesic/ punyshmen?- through Deitbecaute. indi fjererte

 

Lohan the. Sper indenden? ALA kecct'}4 baynagery “Yop bE Sopris , CAgaSeS

 

 

Aot #9 addiess 2he problem air Me eon pcung, oF harnessing h”

A

MA, Tn cles « wolukton of pay Lighth Amandmen® brghss do

 

 

be Rree from Creel end tnesend punts ment Ahfovy by De Where e

inditikerence wh the chiet Gri zvence, ot Ricer, ker, MOC, for led

 

 

, i; an a ff _ ’
4s avdreSS Sdtoffh byrScondit te arm the Angahy fom peuhe. at harassment, ||

27, An clcrmbg of my Bighth Ammndmentrights to be Byte

 

i ; j 2 é } . 3 f" 4 a &
Prom co rvel and. cuvseg! penishmenh* through Deli berade. indi therence

 

Hond ¢ vlolaNon of ra Pourhechth Amendment righh fo Dre.

 

 

process ond Egue! prodecétgn when Sgt RoberAS denied mea hag

fp Cover may cesht for bedhiny perpeses. U'nthoin CorrecArone!

 

 

| of Rices! did hoFhny ta Siop the mtstregAmen*® or reporA VA To

 

ly Knee dge, po other inmates hed problems se tdhy bugs fo coer

 

their Cosas Ror hadkhihsy purpases.

“

a, L nm Clajemg Z ul tlady' is of ma Ergyh 4h Anend ment rights fo

 

be free From ervel ond vavsvul puntshmenk throw . Del berate

 

Hao i therenc e_tehen the caih Menager, 5. Pes g weale ; fewled ta address

 

Sty ff miscendecl oi Sta p the Ongons Um canny pee. of haressmen fr.’

 

 

 

Pan

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 36 of 48

 

(Legal ciaims Ccondined

 

130. d im oo lCiparhs Cr Uf pled ta af My Efehth Aimendinen® igh 4s Fa

 

 

he free Prim cruel ond case! penishmen* Fhrogh Pelihero te

Undifterente whtn the Seperintendnd AEA focridy mionug er

 

Vior k feeorman } festied po properly recenl the. compkubt cdteh jfiadicades

 

 

Phe he docgn t core. abo% SJokL SS anisondect om the. "bumpenre oF

, ie sad
eberassmen? gagged hh me.

 

4 poo,
3A £m clatrakg & vidledion of my Eighth Arnerdme nt Rishts fo

 

 

he Free. Frem ercel end. eHeSig/ punishmen® Fhrovgh De ibenase.
indifference when the Stperintendin? AbA Pocility monagern Mort

 

er hath Once again Cheeses mor Fo _addbess Sho fh Pry'scon dee? or

 

4 r¢
i be Ongoing Compose. ef heressment!  egatns in Spite oF hig appeel

 

responce deshy femerded boek dain ¢o him by the chieR grvenwnte

 

wotRicern & Kerf Moaare-

 

guy ZL 4 CLeetiming a vidladton at my Eighth Arnendment pha h&S fy

 

the Free Brom. crvel end CArsicol pimishmink through De liberes Ke

 

unditherence when my Lino! spree! wos refered ta the Bure

 

LOP Heath core. Stwiees by the Chie? grievance. otfreen Keri

 

: MoORT S., end Unknown empbyecs of the Burecs at Health Cafe.

 

 

Services Pevied ta carreck ThofA'S miscondect Potrords an rhme¥e

wtth obvincs medic need,

 

RB? Z iH cleatinny us dlertf ons of my Eighth Aumendmen Ary hes to

 

 

De. free Pron Creel ond Lnrseg/ pepishmen?. Pats vgh De lv berate

ih di kkerence, Denigl or Delay In_oaetessS ta medice! personel cond

 

grossly Incempetent medrcul ArectAmen? ~hey Sq 7 Roberts ( Whar) tues

 

 

ta the presence oF other Unkhaiin Correch(ane? officers ied enied my
t 4

Ircevest toga fo medica) fo gef a net Spiin?, Z even Shoted

 

hin my bere foot with sre open vornd From Sergery, Z hed

 

Pas

 

 

 
Gase 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 37 of 48

legal C/eimS Conth ved +

 

 

Scrgery jest Five days gan oA AbYs time. The Cneneun otRijcers

 

; i i iz
did hoAahy fo help me or Sfop the pessive egg htess/ve compaying

 

or hearessimen 2” against raf by phe SoA,

 

“lo-4) Z rm Cleiminy ¢ violeadyon of my Brght*h Amentamn* rights

 

fo be Bree Prom cruel and vausea) punishment throogh  Delibercile

 

indi PRerence cvhen the. Deputy Seperintenden® at CennolyZed Services,

 

 

E Ay. oY af “p ™ a
Ongong ‘Con peeine of horessment” by Sdekh. TZ wy a!S0_cécriming «4

 

 

lulolaivon oF nny Fourteenth Amendmnhrigh*sS to deve process ond

epeul protechion when the vnlt monagen S. fos gealey admris to

 

 

Qn.__Maf cust then (nother reporas he So48 OFhern~eH Se . LA alse

 

came finda the. igh” the secon y SAGER Said (RIS Hever on issve. fo

 

issle. bags 4a cover SG Sse st. This CondrerdreF§ s, Fuse ca le’s5 o ter pepords.

 

 

ICHEA, Richard Ever; and Dir. Denche alse did nothing 70

 

YL Zia Clafrmrhy ¢ vidleNan af mn Eighth Amondmen Hrrg Ads fo

 

be Free from creel and unsere) punrshmen?® throcgh DelrberveA]’

 

fnididference. they dhe Seperyndendin? AA feels dy pronegen MOrK.

 

Garmen, Feslfet fo Gudress Ahe meh Paint of the. Pr eenee ( denicel

 

lok medrec/ Services | gnd doesn odd ress phe gngarks ‘ecsra pane of

 

haressmen r by Sd kf.

 

 

HG, Din Chetmnny,. SL vialektan of my Brghth Aimendme* rights fo

De Bree Ryo, cree [ and CaLsea] penrshimen* throvg h De ti'berci te

 

ik difference then Cn khan &mploy<€¢5. of the Reureay of

 

Heald, Coske. Services For lS fp Correct Ongoing nr Sdreespmen® by

 

Ste Ph or make gh Changes that mukes j* eesren For people

 

 

 

P3@

 
—

Dase 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 38 of 48

Legal Clcims Continued,

 

 

 

HARA SerfocS medical meeds fo se* ne }7)-
Os ZT y Clcifruns vialeadions Fo ma} Erghsn Araendmen rIghk fo he

£.

 

; Bree Brom Creel qind Cardia } (LAT shah pare d Ael PhercrAe Tn difference

 

qni gressiy tncmpehen? medica) hrewAdmen* Uhem Sqk Raberks

 

| 6
( Whom Les fh the compoay oX oAher thts Cortecryons/ officers)

 

 

agcith denied nf regress For beg fo Cover my Cask etn when

ith Formed that phe. fost Arme he denjed me, iA reSeixed ip_an

 

 

4 cCmergency Fripp fo Ahe. OLASi ce hoSpifuls Mae, Unknown offvcess dig

inoAhing to help me or report the. Sgt S ongamy miscondech agcirhst

 

~~

me. Z <f/5o Ciesening 4 vloletton of my Poo teenth Amend men righds
* e Oa

 

Ba de process ond egte) pr okecty on bewdse other inmates dan

 

thove Frocbie geFAiny begs fo Coker dhelr cust.

 

 

>, Zin Cletrny c violadton oF fry Btahth Armed ry h#S Po be

Free Prom crvel ond Chusva) pehishmen® through Deliberate tha itkerence

 

ahi Bhe Chit mangen) S. Posgcede, faites ja Pty dhe prodlers ov

 

s ¢ ae z . jf fos 2
tnhervene wilh the dygoins “Com geihe Qthourvssmad' goathsAme by
o : 7

 

 

LSPA ender his Commend Lim eifso Clatmihg « ulolaton of my Fourteenth
7 mew ?

Amend ment rights to dec. process gnd_ egcalproxctyon tor talt

 

memager, 9- Rise ete’ , refcilpahyoan saqarmstme For Friese gePeventeS
J “jd

 

 

nn Ars ofAicers ond for his lyms on _offiicred focemen?s, Ti,

“Ars responce Ae. Says thot bogs Wer nok tsSved beceuse Fir

 

Ait +] pe A Dp , ;
: Secertdy reeSons — SAyPFA Vere directed to nok gl vt buss fo

 

 

Thomedes. Degury Scpecilnten den? Morres cL. Navser, prevosly

&

ag , . a st
Cnesyered that Secor y Gave ha Sveh order. Aisa i Areca Pi bleh! ay,

 

‘

 

Uy, Lin Cleilraing oy Yioledfen to my Sights Amendment reg hk$

ito be Bree Prom cree/ and Chvsve/s puhl ShmenA throcgh Be liberete

 

 

ind Pheren ce Aen the. Scperrintondenk A Ap Pauceli dy MGnesgery)
F SA t

 

 

tee

 
“@ase 3:20-cv-01411-MEM-DB: Document 1 Filed 08/10/20 Page 39 of 48

 

| Lega) Claims Condinved:

 

 

Anar’. Corman, cidint}S he has grablems UAW SAy ht givmy me bags

fo covert imy cst

 

 

 

Eo. LW ciciming a VidleiAfgn oF J Eighth Amandinen? Fi ghds fo

 

7 Hy, . £ 4 ie é. > «A pe |
Ibe Bree. from ervel ond envsva/ penishment phrogh Deliberceh indifterenge |

 

thm lin bis remanded responce, the. Superintendent AEF Luceithy

maneger ark Garmon doeavA Rr mo drgomny medi ces) my sdrecdmenh

 

 

. . KR ah 5 | i ’ ; ‘ Leto PP we , ;
by Shu kh tinder his command or Be Ve omprihe. of hareSsmenR LhSteoed,

he hlemes me.

 

—_

 

ISL Tay claiming a vlojudion of my Kry hth Amendaut*pightS +o be
a F a Te

Free from crvel ond carsie) Punrshmen’® yhrocyh De iherate.

 

lindifkerence when the ChieF grvevence offreer~ Keri Moore,

 

does nothing Fo cddress Bhe angaing Me dé ceed prodlems Lin Aewhy,

 

; . i , } i,
Heyidh Shekfh or the cam pune oF heressmen? agerhsh me.

 

be, d wy Elctimms, < Viokikion oF My  Pourteenth /Amendminke rig nds

 

ifs due. prowess ond egual proton Chen Sg A. Roberts rerulated

 

agains me by gang above ond beyond dhe parma) cal) oP dedy fo

 

gggrever® his mv scondech (Dc~i4] be wroxe egurhsame ) acainsA ine

 

Ufo ensure. Pret a get. Fhe. Severest penishment possbie, Other

 

inmectes Ahut pecieved DE~-/Y] wmwscondec#S with phe Some

 

 

Khare Coere Sten by *he cnlh moneger Cinforrac | hearing) and

. oy jt i}. . : me ; :
Hon'A ach “hole Atme Whereas 2 gor a Forme) hears ond

 

gr

 

twenty days “role.” Aime. Also |" Amenimenh vidicdton,
(58. Zim clatming @ violadron of ny farfteenth Amendmen?-

 

rights fo due process ond e ge e/ protection then tio

 

 

ty. if, i} op
tykEnatn  Shekedorn oc F ficerS tvanton ly oid melicracshy
f

LidesArajcd ny Ce lle Zn dons So) thew demoted inre place able phates

 

es

land destroyed & nebs Commissery fovel. £ Clatm rete taAsoh.

 

 

 

 

PS 8
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 40 of 48

 

Lege) Claims Conkmed |

 

 

fhe untnotiin Secority 62 IS respon Sibie for Sending Phase officers fo

 

- - Aden, SP oo.
do Anis. Shakedown won roy Enpisle dye ant beleh. AIS Eleyronsy 4 I" Armed, Uorhyon,

549-Z1m Cleans: uibiaAton of my Fourteenth Amendmtye®

 

 

rights fo dve process cand og te/ profeckion Whin phe geteicunce

iF

Coortnater, af, Paul; told Sgt. Rober dS cb oe* my grlevunce §

 

 

LePore they were Filed end. thereby Giving Aw Len 54S #9 Feduhodte

/ yp ee ok,
egamse Ase through third. parks officers. AlSo q 1° Amd. 4 dledson..

 

a
snenee

 

50. Los Cletfiaihy _& vidle Aran ok eA Rourfeendh Aontnd men? ghey

do due. process ghd SF &tel prowec Apon ond o Woaladian ok. tay Bg Aah

 

 

Ainendiment righ? tobe Freee Rrom Sree) ond Chusicc) prarshmen®

[nrogh Delherade thdifterence When Ahe Security Coptcub, @. Vance,

 

 

Fev lest Fo pLoper ly SnvesAi gcete his officers or address thy Jbuins

evidnce of rederlinhion agastimg by StokS une his control He fy iSi hed

 

 

‘ - 4 4 ‘ i $j i ys FX
nehrcjie)d documemnhbS and _ ded nod bung Fo Stop the. Compeane of haressinen?

. — , oe sé 4g.
laganst me by Stef?, AlSo claimmny a !" Amend. vio lendion.

 

fol. Zm C4 na 45 « vibladsjph of Lf Eis h2h Amen menk righZs

 

 

to be Free. From crue! ond enesec/ punrshein? Fhrows hy De biperude

 

indithercné: onde Violedvan of ry Partemth Amendment dghts to dee

5”

 

process coe 2g ce} piotecdian and @ Violedioyt ot pry [Amend rIGhAS For~

redel iodo Whin the supermhtendnt, Mark Gorman, dignh Cortes? stg hh _

 

 

a roa LO
Imniscondyct or the Comeahe af _harressmen?* ogeMmnss me-

(G2. Zim <fewuhg @ VidlesAion ohcny Eishdh Shmendmen?® rights Fo

 

 

be free, From cruel and envSuel punishmend? threw h De ivber ake.

1g th oes
indifference. ond a Visledlon oF ayy LU Apund, righas do dee process yng

 

 

/ sh
egeel profecdion endo wialarpan of “y [° Amend KighAS when Phe ChieF

2 - + 8 5 Ao; : 7 és a
gritvane offfeer; beri Mootle didwxt ack on my behalf 40 Stop Ane Compare

 

i aad Fe de}

 

 

 

 

. i . . a be. ee ede, ff
ot heressment , sist SP igdyan cyqihst me by Rockies SAck#. pay
4 t ¥ Sot

F

 

 

 
Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 41 of 48

i

Lesef Claims condkinver,

Sisal

 

 

 

CS. Dw Cleafming & vigkrkion oF ivy Pourheenth Aimendimen® pights Be bere

 

ar , ; Mpa. >
Infetcss aya ep vce! protec Aton Vwhen Vatnown CorrecsAi ne | others

 

 

 

tee

Urpose ly delayed cee ing me. tore visit, efdecarvely cubby My wusizy

 

 

 

 

Ay od hovrse, From Sls, They did ockok redcireason Rar Bien

muliiple grievances oh Feo Stoft members. FIS6 Clots 4 ° “Amend. Wrolevh'on,

 

Fh

 

GC %, £ ‘m ClGimihg 3 Uidic-dkron of my! bY Amend men? ry GhtS ondgo Vidic darn
“ AS 7

oF ou Sy mend ment ry hts when LPR. Pods dep ted AO correc® the

 

 

patsconduc of Ahe Unknow Corecésone) of Aleors on my black, Ire d

pn _otktefe! Jocements, one fediey fo do : ce Rell eng pacamtg fel

 

hbesdtaction, He wes del libercizely mdidhertyp-

 

 

Fl Lin claprams « ty clvdion oF ny Fourkeenth Amend? rights
‘A -

to duc. precess ond egtel _pradteciion \Whin the Superyndendne BER

 

Feuer dey LAGGED, Parkers Loy iS t acorrecA SAGPFS miscondece

 

So thot Zim trewied the Sume @5 Cu eryone (Se Gnd Sfopprn ag the

 

 

 

Ong aihg "con peune. of horessnen?’ » ecitnSh: bn 2 -
G es 4 oo

PA Ey Cesta ins, @ vidlytion oF md Pourthemnth Amendment? rights Po

 

duc. prece5 5 ses) egeul plodecds din Why the Chrek grve bone, Oth eer

 

i

ker’ Moore, fuilS Jo add vess *he DAGONG Cong perhe. @t Aorassmen? Sg Grn SP

 

 

me by by Rockvierr Sto kh,
78-76 Lm Clim violedtons of ry Erghth Amendmen® righ? s

 

 

ty be Spec, From creel ond Cave! punishmen? Phrgh De bermake

ndidfperence, Denies ore Delo fy. 96Ce SS 4a _mesliceal personel),
$

 

 

Cor iure. Fo fheeire. Indo Kacd§ he cessary 49 imuke oc Medice/

 

‘edccintn h, grassly inAcompctenk me. ce tyeadmen yy oh ad
ee f od Z .

wasele CohdcAranS when on cnkhowun mevicyl d¢effk member ak

 

Rocke made ime wath far Avo days ih by Cell be fade SeCng

 

me efter £ fell octof the top bent (2 wos forces ro

 

 

 

 

 

PITS

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 42 of 48

Lese/ Clojims Condinved:

 

 

Ui Wee the top bunk by SkofP) ond prjered ray (69 Ce BY

 

a jeg, (Brom phe Knee. dawn) Ad Stel). The fherdah come Fron

 

 

ComplicgdlOS tuith hows Jmplonked hard ware jn my fooH,.
KO, 2% Cleiming Violas ors #2 ms) Eighth Amendmen?

 

righ#S Fo be. Rree Rpm crue) oni casey punpshmen* throegh

 

Detiberaxe indidRerence, gmsshy ‘neompederit me dices pregAmenh-

 

ond. be ing Parcel AD ive jy Ose fe. Condifion S iwhen the medres)

 

sty hh raamber, thu Ernsd gee. NS medics) hreahmen?* gh&. Seah

 

 

me _boek to Mend Cej) Lrth wna chunies Fa maf bedying Sages fa

 

pe even Perth phf iy. £ wes sent beck shfo the some srAviAon

hk Caesed isy ipjety.

 

nee Zin Cle) mung vi alcAsons to my Sty h oy Amend mand ry g has Ay

 

 

he Aree Pron crucl ond cnusee/ pehish monk throws Delide-o¢e.

in difherence. Abher 2% wrote o letter (Send with “eerurfreg”

 

poskage ) Tol SvupertntendenA Mark Garman, Depedy Stperyvhien dent

 

at Central feed See wit eS SVs Z. Nowser7) Choe i; chem d

 

Files, Eps Zabh Rick/é , and the. Secretory of th. DOS. Te ho

 

Letze! and pone of them drd n>) Lath fo carve? pay wed Vins

 

Stouts 72 prevent further in Jeet fs Dr. Preston e/a fey led te

 

 

Pry the. prvélena a fher beshg naar fred vig Tegtvesz* Al/p,
$Y. Lin Cups, & Vidlerkion of Vaated Erghth Arend mene

 

rights to he free from crve/ ond chvsve/) preps shren? thracgh

 

Denkrate indifference Whim unkhon empoyees of Me Rurew

 

ot Health Cure Services didnt correct si bedding Stetus

 

to prevent Rerphurm injury.

 

 

fo-9E Lw Clatmtng « violedton ofimy Rirsh Amendment
rights agains? onlawdte) resticd/in oF speech, My FrFdzh

 

 

pail

 

 
, Case 3:20-cv-01411-MEM-DB Document 1 Filed 08/10/20 Page 43 of 48

 

 

Aimendmenk rr Ghts fo Rue pr NCeSS, ond ry Pourkeendh.

 

 

Aum endinen rrgads. fo Due. pracess gud. tecsi/ prohecdpon when

bn nkhrown Rocke empbyee oF the mei) room be jtcded

 

iny mete letthoek nots Py ing me_( ¢ vialad'm oF DC~ADM

 

B03 Secdton 1, Park d Ay; Or Py wl Re, Brendg Marines.

 

q?. Zz Cierming co vl {oleedrorn of PN FIST _Atmend men?

 

riGhtS aqatnst cone) restrronNon of specch when fhe. nr

 

Seer Sor S: boone, katled to cortéech Ais Steff ‘S misconduc# ond.

 

dydin't -9 give. fre. gin oppor Anh fo Condes* the. df po Sion oF rn

 

re jected ime} thereby ledtAing ph sex destroyed. Zr “by ry aise Slatnng

 

e violedtton dd: iny Frfah Amend menk rights Fo Due. process cond

 

Prsly Po teendh Amendinnk intghds to Due process ond e gee)

 

prodech ran

 

IG. Fw Cletming @ vroludioh oF bap Fresh Amend ren? rlghas

 

Tyatnsh vhlowfel resArredion af Speech, Ef Fah Amendmmenk er g has

 

fo Dee prece 83, Shs has Pocurmte en th Zaimend men Rerghs Ao Dee

 

2
process ome gic prodxccAron tehen he Seperntendin ®- ABA

 

fucility pncmnager, Mork Georrnen, tofled do carrect hs SAU kES

 

batsconduct and lek Lan mer! be destrs yes! with giving me g

 

Chance. to Contest Fh,

 

Loe, an wy Cle ming a Vinlytfan 4 ak has) Firsh Amen damon?

 

rights ggathst* Unlay sel besaricAyon ok spctech my IPAM

 

 

AmentimmsA rights to Por proces and my Pocr~teznth Amendment

rignds Jo Dve process ond egos) profecdron Who the chiet

 

grievance officern Hert Maore, dM nouns to ALA athe problem

 

With may rejected mar) that wos and SA) @S dented fa me

 

 

witheet any “Chance to conteséA + dese hebikg the :
, ~ Pal:

 

 

 
Case 3:20-cv-01411-MEM-DB Document1 Filed 08/10/20 Page 44 of 48

 

Lege) clalmS Ccondsnued -

 

Pera FO do so,

 

ni Z

Lod. Lin Clafmms o ulolunion ot m4 Pourheenth

 

LAmmmiment W’ghts to Due process and eg eel pratecaAfon When

 

 

Cy Byerlee Sey beyRaged inn PREa. yejporkh Thuk Ulslmerfely

réSuiped Da let be ny mente publ and endangerths my Fe.

 

 

[oS dm Cleatnnhs e@ Uiolykion OF rs Fourteenth. Amendinent

 

riegnks 3 Ove. process cand egeal prokecrjon ond Dey Cleyinng ¢

folakion af p=] Eighth Arend mend brights fo be Kyee tron

 

crue! and sc nusie! punthmenh Wwhin Timothy ater and SA,

 

 

RuthorPord Concleded tha k, fused on informatio gfven, My PRE

report \teS Fobricuded end fssecd me 9 mrscondica, All ints Con~

 

 

idvctS are entered -jnta the Doe Conprder ond thuS mode i

 

x che, %
peblic Fo o)) C:0:5.4 Limerkes Found eth as el) hd ho

iE 2gade popdodion, pay lite iS iim denger,

 

 

,SA Ab

 

-

Plavnis $4 ASES that the Violen ons orbs 1, 2,

 

th th an . ; nd :
6 ' ¥ ; Gind. LU eamendemen Pr Ui dled sons De gppibes bey the Cer
es th Sees Pid becavse Plain RFE has vo lot’ tleerrise /

 

cipecitnce ond relied Solely of his persona) der Shen syns _

 

 

at his ConSAreeAlony/ Righ?s.

 

 

 

nto, 4 Past se / if . : "
} he. m ar ies other (natieun bumber of Cntroun

 

 

. . Fon, ~ 2 . ~ . :
Correckimel okRE Cons | BS reFherviny Bo C2. Pollock €.2.Shobers ,

 

Gil £9. Commnans S. Plainath£ 7s cnsere. of thot doys Ahry Wee

gh the SCE ant Lew. present,

 

 

a: ' ff
presen bur Lrot§ Pan ore. the Pequices
ps f3

 

 
Case 3:20-cv-01411-MEM-DB. Document 1 Filed 08/10/20 Page 45 of 48

Tater) condinved «

 

meda forsel) mrssing mel) destroyed Commissary Forel domugey

 

4 :

phodo5, Public. hicrny') Foxton! Ph ySiCor/ , men hei), ond emodrone)

 

SukRering | Unece Sxary path and soPherng § Reperliodion Krom

 

 

al) gente’s of Ska hfs Threats fo my phe when 2m peleosed

fo populahion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
‘Case 3:20-cv-01411-MEM-DB. Document 1 Filed 08/10/20 Page 46 of 48
Relek Continerd.

 

a, J change. ib Police mendctiny q wheelcherr pust po Form

 

Evtrny person tuihh whee/Charr

 

1, AL Change in Polrey tha Aiton Neg Ing ollavS people.

 

with SpPiints om <usts fo be jssted bogs os needed Por

 

bathing pid poses.

 

H. Ae change. fh Policy thei mekes getting medrece! Care

 

Swihher ond easier Por people twthh Qdbvpoes ond Serfacs

 

medica) need S-

 

5 A Change in Policy AFforimg people with Severe.

 

mooi hy problems Citke cretches ) to Get thes Frays oh

 

Ahe hovshy vhit when wether is inelymate. (sho + rce)

 

i, A Cheng. (pn Policy thot mandates body comeres for

 

aN othicer enkering into jamete's CelliS 23 ¢ Job, Ch ike

 

Shekedown otRicers) ( RH Y ofRky cers)

 

ZA haNge ily policy theA mondotes boHtor benk, SdyAcs

 

TO in mazes with Surglce My implonzed bord ware in thes hord§

 

 

arms, forse , 125.8, ond Reet

 

 

 

 

 

 

 

sachs

lam Sex fing dy be rermissh Ror Bi jem Rees, posdege

 

Con es, attorn v5 fees (ik sppitewile) ; Gnd CHa other~ fesol rettede J’

 

eX pauses as vtil es Gy eed ell PERE. relick the catrh deers

 

kit ond eee epteuble,

 

 

 

 

 
Case 3:20-cv-01411-MEM-DB - Document 1. Filed 08/10/20 Page 47 of 48

VIL SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show.a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address, If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case,

Dn, Bs.

 

Signature of Plaintiff
$- 3. De
Date

Page 6 of 6

 
PRIORITY
* MAIL *

UNITED STATES
POSTAL SERVICEs

For Domestic and International Use

 

 

 
